122 Mich. App. 311 (1982)
332 N.W.2d 426
McCARTNEY
v.
MAYOR, CITY OF NORTON SHORES
Docket No. 62267.
Michigan Court of Appeals.
Decided December 16, 1982.
Libner, Van Leuven & Kortering, P.C. (by Vernon D. Kortering), for plaintiff.
Clary, Nantz, Wood, Hoffius, Rankin & Cooper (by Donald M. Bailey), for Merrill Bailey.
O'Toole, Stevens, Johnson, Knowlton, Potter & Rolf (by G. Thomas Johnson), for Dorothy Harjer.
Knudsen, Wasiura & Associates, P.C. (by Harry J. Knudsen), for Muskegon County Board of Canvassers.
Before: R.B. BURNS, P.J., and MacKENZIE and T.L. BROWN,[*] JJ.
PER CURIAM.
Upon the granting of special leave by the circuit court, plaintiff filed a quo warranto complaint in order to remove Merrill Bailey from the office of Mayor of Norton Shores and replace Bailey with himself. Summary judgment was granted in favor of all defendants while accelerated judgment in favor of plaintiff was denied. Plaintiff appeals as of right. Defendants cross appeal.
Plaintiff and Bailey received the same number of votes in the November, 1981, Norton Shores mayoral election. One absentee ballot marked with a check mark instead of a cross was not counted. Had the vote been counted, plaintiff would have won the election. Instead, the candidates drew lots and Bailey was named mayor.
Michigan statutes governing elections are clear. *313 MCL 168.803; MSA 6.1803 provides in pertinent part:
"3. Marks other than crosses used to designate the intention of the voter shall not be counted.

* * *
"5. * * * This provision shall not be construed as validating so-called `check marks'."
While a voter's intent is of great importance, where intent conflicts with clear statutory requirements, the statute controls. McNally v Wayne County Bd of Canvassers, 316 Mich. 551; 25 NW2d 613 (1947). While appellate courts are free to overrule their own existing case law, they must generally follow the clear dictates of the Legislature as they appear in unambiguous statutes. Although the election statute governing the marking of ballots may result in the loss of some votes, comprehensive and uniform guidelines are necessary in order to ensure that elections are conducted fairly, impartially, and efficiently. Any other rule would result in endless confusion and would make the local inspectors judges of the voters' intentions. Given the clarity of the statute, the trial court's order granting summary judgment was proper.
This case is disposed of on plaintiff's appeal. We therefore do not address the issue raised by defendants on their cross-appeal.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.